DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-3 are rejected under U.S.C. 102(a)(2) as being anticipated by Wang et al., (US Pat. 10777518, hereinafter Wang).

Regarding claims 1 and 3, Wang discloses a semiconductor package (SP), comprising:
a support wiring structure/SWS (redistribution layer/RDL 22 in Fig. 2A; col. 7, line 15); 
a semiconductor chip (die 20 in Fig. 2A; col. 7, line 18) on the SWS:
a cover wiring structure/CWS (redistribution layer/RDL 12 in Fig. 2A; col. 7, line 19) on the semiconductor chip; 
a plurality of connection structures penetrating a filling member (see through interconnect via/TIV structure 14 and 13 respectively in Fig. 2A; col. 7, lines 20, 24) and configured to electrically connect the SWS to the CWS; and
the filling member fills a space between the support wiring structure and the cover wiring structure, the filling member surrounding the plurality of connection structures and the semiconductor chip (see 13, 22, 12 and 14 respectively in Fig. 2A) and including a plurality of fillers (see 68, 68b in Fig. 2A, 14; col. 10, line 49);
wherein a partial portion of the plurality of fillers includes cutting fillers having a flat surface that extends along a vertical level that is a reference level/RL (see 68b at a top horizontal surface of 13 coplanar with that of the chip 20 in Fig. 2A, 14), 
wherein an upper surface of the semiconductor chip is positioned at the RL (see a cross-sectional view of 20 with respect to 13/67 in Fig. 2A, 14)                              
(Fig. 2A, 14).

Regarding claim 2, Wang discloses the entire claimed structure as applied to claim 1 above, wherein the flat surface of the cutting filer is an upper surface thereof, and a remaining portion of the cutting filler extends below the RL (see 68b in Fig. 2A, 14).

	Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (US Pat. 10777518, hereinafter Wang) in view of Kang et al., (US Pat. Appln. Pub. 2004/0262774, hereinafter Kang) and Kusaka et al., (US Pat. 5600180, hereinafter Kusaka).

Regarding claims 4-10, Wang teaches substantially the entire claimed structure as applied to claims 1 and 3 above, except:
a) each of the plurality of connection structures has an entasis shape and a maximum horizontal width of the plurality of connection structures is positioned at the RL, 
b) each of the plurality of connection structures includes a dent unit having a recessed shape at the RL, 
 c) each of the plurality of connection structures has a bullet shape in which a maximum horizontal width of the plurality of connection structures is positioned at the RL and at an entire portion extending below the RL,
d) each of the plurality of connection structures includes an eave unit adjacent to the RL, 
e) a bottom surface of the eave unit extends along the RL, 
f) the eave unit completely surrounds the connection structure, and 
g) the eave unit partially surrounds the connection structure.
	Kang teaches a SP comprising a connection structure, wherein the connection structures/bumps have a variety of shapes and sizes including an entasis/convex, corrugated and a bullet/conical shape having a maximum width at a desired level with respect to a RL of a chip, etc., (for example, see 75 and 57 respectively in Fig. 4; para 00041-0042) to provide the desired bonding strength and adhesion. 
	Kusaka teaches a SP comprising a connection structure, wherein the connection structures/bumps have a variety of shapes and sizes including a recessed/dented shape, eave unit shape having an upper portion completely surrounding a lower connection portion at various surfaces thereof (for example, see 7 in Fig. 6, 12A/B; col. 5, lines 30-60, col. 7, line 55- col. 8, lines 25), as required to provide the desired bonding strength and adhesion.
	Furthermore, the determination of parameters including dimensions/size (thickness, height/depth, length/width/diameter, etc.) and shape of a connection structure/bump/TIV (column, convex/entasis, eave/recessed, bullet/dumbbell, conical/spherical, pyramid, etc.) having desired dimensions and profiles, pad, external terminal, etc., in Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired spacing requirement, improved bonding strength/adhesion, reduced bonding defect and improved reliability. 
Wang, Kang and Kusaka are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the elements a)-g), as taught by Kang and Kusaka, so that the rigidity, bonding strength, adhesion and the reliability of the connection structure can be improved in Wang’s SP. 

Regarding claim 11, Wang teaches substantially the entire claimed structure as applied to claim 1 above, except; a) each of the SWS and the CWS comprises a printed circuit board (PCB).
	Kang teaches a SP comprising a conventional wiring/RDL structure, wherein the wiring/RDL comprises a conventional PCB (see 61a, 61b and 51 in Fig. 4; para 0042, 0047) to provide the desired internal connections.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Kang, so that the desired internal connections can be provided in Kusaka and Wang’s SP. 

5.	Claims 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (US Pat. 10777518, hereinafter Wang) in view of Lin et al., (US Pat. Appln. Pub. 2018/0108638, hereinafter Lin). 

Regarding claim 12, Wang discloses a semiconductor package (SP), comprising:
a support wiring structure/SWS (redistribution layer/RDL 22 in Fig. 2A; col. 7, line 15); 
a semiconductor chip (die 20 in Fig. 2A; col. 7, line 18) on the SWS, the semiconductor chip having an upper surface positioned at a vertical level that is a reference level (RL);
a cover wiring structure/CWS (RDL 12 in Fig. 2A; col. 7, line 19) on the semiconductor chip:
a plurality of connection structures penetrating a filling member (see through interconnect via/TIV structure 14 and 13 respectively in Fig. 2A; col. 7, lines 20, 24) and configured to electrically connect the support wiring structure to the cover wiring structure, the plurality of connection structures are spaced apart from the semiconductor chip, and arranged around the semiconductor chip, each of the plurality of connection structures including a connection unit having an upper surface positioned at the RL (see 14 and 20 respectively in Fig. 2A) and extending there-below; and
the filling member fills a space between the SWS and the CWS, the filing member surrounding the plurality of connection structures (see 13, 22, 12 and 14 respectively in Fig. 2A) and including a plurality of fillers (see 68, 68b in Fig. 2A, 14; col. 10, line 49),
wherein. a partial portion of the plurality of filers comprises cutting fillers having an upper surface that is a flat surface that extends along the RL (see 68b at a top horizontal surface of 13 coplanar with the RL/that of the chip 20 in Fig. 2A, 14) .
(Fig. 2A, 14).  

Wang does not explicitly teach: a) each of the plurality of connection structures including a lower connection unit having an upper surface positioned at the RL and extending there-below and an upper connection unit having a lower surface positioned at the RL and extending there-above.
	Lin teaches a SP having a plurality of connection structures (see solder region, TIV- 68, 33 in Fig. 13; para 0025) including a lower connection unit having an upper surface positioned at RL (upper surface of a die) and extending there-below and an upper connection unit having a lower surface positioned at the RL and extending there-above (see 33 and 68 with respect to the RL).
	Wang and Lin are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Lin, so that the bonding contact area, the bonding strength and the reliability of the connection structure can be improved in Wang’s SP. 

Regarding claims 13-15 and 17 respectively, Wang and Lin teach substantially the entire claimed structure as applied to claim 12 above, wherein Lin further teaches:
a) each of the plurality of connection structures comprising conductive solder (68 in Fig. 13; para 0025) and the lower connection unit being integrated with the upper connection unit (see 33 and 68 respectively in Fig. 13); 
b) the lower connection unit of each of the plurality of connection structures comprising conventional conductive filler/metal; and the upper connection unit thereof comprises a conductive solder (see 26/32 and 68 respectively in Fig. 13; para 0012-0014); 
c) the lower connection unit having a horizontal width that is uniform, and an upper surface of the lower connection unit is positioned at the RL (see 33 with respect to 34/RL in Fig. 13); 
d) each of the plurality of connection structures comprising a dent unit having a recessed shape at the RL (see the recessed shape between 26 and 68 in Fig. 13).
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-d), as taught by Lin, so that the stress can be reduced, processing can be simplified and the reliability can be improved in Wang’s SP. 

Regarding claim 16, Wang and Lin teach substantially the entire claimed structure as applied to claim 12 above, except: a) each of the plurality of connection structures has a maximum horizontal width at the RL.
The determination of parameters including dimensions/size (thickness, height/depth, length/width/diameter, etc.) and shape of a connection structure/bump/TIV (column, convex/entasis, eave/recessed, bullet/dumbbell, conical/spherical, pyramid, etc.) having desired dimensions and profiles, pad, external terminal, etc., in Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired spacing requirement, improved bonding strength/adhesion, reduced bonding defect and improved reliability. 
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a),  so that the stress can be reduced and processing can be simplified in Lin and Wang’s SP. 

Regarding claim 19, Wang discloses a package-on-package (PoP), comprising:
a first semiconductor package (SP) comprising: a first redistribution layer/RDL (22 in Fig. 2A; col. 7, line 15); a first semiconductor chip (die 20 in Fig. 2A; col. 7, line 18) on the first RDL having an upper surface positioned at a vertical level that is a reference level (RL), a second RDL on the first semiconductor chip; a filing member filling a space between the first RDL and the second RDL (see 13, 22 and 12 respectively in Fig. 2A), the filling member surrounding the first semiconductor chip and containing a plurality of fillers (see 13, 20 and 68/68b respectively in Fig. 2A, 14; col. 7, line 24; col. 10, lines 45-60); and a plurality of connection structures penetrating the filling member (see through interconnect via/TIV structure 14 and 13 respectively in Fig. 2A; col. 7, lines 20, 24), the plurality of connection structures is configured to electrically connect the first RDL to the second RDL; and
a package connection terminal (see connectors 54 in Fig. 2B; col. 11, line 67) attached to the respective RDL to provide further external connection to form a large scale package having multiple dies, as required (col. 17, lines 15-25),
wherein a partial portion of the plurality of filers are cutting fillers having an upper surface that is a flat surface that extends along the RL  (see 68b at a top horizontal surface of 13 coplanar with that of the chip 20/RL and curved side surface of 68b in Fig. 2A, 14) and a side surface that is a curved surface and is positioned at a vertical level that is lower than the RL                              
(Fig. 2A/2B, 14).

Wang fails to explicitly teach:
a) the first and the second RDLs being the respective PCBs such that the second PCB is on the first semiconductor chip and the plurality of connection structures electrically connect the first PCB to the second PCB; 
b) a second SP comprising: a second semiconductor chip, the package connection terminal attached to a portion of a plurality of second wiring patterns, the second SP being stacked on the first SP.
	Lin teaches a stacked PoP comprising:
a) conventional RDL (pads and traces) comprising conventional PCB (see 76, 78 and 72 respectively in Fig. 13; para 0029); and 
b) a conventional stacking configuration including a second/top SP having a second semiconductor chip (62 and 66 respectively in Fig. 13; para 0025-0026), package connection terminal (solder balls) attached to a portion of a plurality of second wiring patterns (68 and wiring within 64 respectively in Fig. 13; para 0025-0026), wherein the second SP is stacked on the first SP (62 and 60 respectively in Fig. 13; para 0025-0026).   
	Wang and Lin are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Lin, so that the desired multilevel connections can be provided and the chip density can be increased in Wang’s PoP. 

Regarding claim 20, Wang and Lin teach substantially the entire claimed structure as applied to claim 19 above, wherein Lin teaches a first thickness of a portion of the filling member extending below the RL is greater than a second thickness of a portion thereof  extending above the RL (see 74 in Fig. 13; para 0027-0028), but fail to teach: a) the first thickness is in a range of about 60 to about 90 microns.
The determination of parameters including dimensions/size (thickness, height/depth, length/width/diameter, etc.) of a chip/die, a PCB, an encapsulant/molding compound, pad, external terminal, etc., in Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve improved bonding strength/adhesion with the chip, reduced stress and improved reliability. 
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the element a), so that the adhesion/bonding of the chip can be improved and the stress can be reduced in Lin and Wang’s PoP. 

6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (US Pat. 10777518, hereinafter Wang), Lin et al., (US Pat. Appln. Pub. 2018/0108638, hereinafter Lin) and further in view of Kusaka et al., (US Pat. 5600180, hereinafter Kusaka).

Regarding claim 18, Wang and Lin teach substantially the entire claimed structure as applied to claim 12 above, except: a) the upper connection unit of each of the plurality of connection structures comprising an eave unit having a bottom surface extending along the RL.
Kusaka teaches a SP comprising a connection structure, wherein the connection structures/bumps have a variety of shapes and sizes including a recessed/dented shape, eave unit shape having an upper portion completely surrounding a lower connection portion at various surfaces thereof (for example, see 7 in Fig. 6, 12A/B; col. 5, lines 30-60, col. 7, line 55- col. 8, lines 25), as required to provide the desired bonding strength and adhesion.
	Furthermore, the determination of parameters including dimensions/size (thickness, height/depth, length/width/diameter, etc.) and shape of a connection structure/bump/TIV (column, convex/entasis, eave/recessed, bullet/dumbbell, conical/spherical, pyramid, etc.) having desired dimensions and profiles, pad, external terminal, etc., in Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired spacing requirement, improved bonding strength/adhesion, reduced bonding defect and improved reliability. 
Wang, Lin and Kusaka are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element  a), as taught by Kusaka, so that the bonding strength, adhesion and the reliability of the connection structure can be improved in Lin and Wang’s SP. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811